Citation Nr: 1409071	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  13-26 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.  This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  


FINDINGS OF FACT

The Veteran's bilateral hearing loss is related to acoustic trauma in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In August 2011, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss.  

In September 2011, the Veteran submitted an August 2000 private medical statement by Dr. J.M. that reported a diagnosis of bilateral hearing loss.  Dr. J.M. opined that the Veteran's military service directly contributed to his hearing loss.
Dr. J.M. noted that the Veteran was exposed to "significant noise" during his military service and that "it is almost certain that this had a significant contribution if not near complete contribution to his loss of hearing."  

In November 2011, the RO issued a Formal Finding on the Unavailability of Service Records, determining that the Veteran's service treatment records were unavailable and presumed destroyed in a 1973 fire at the National Personnel Records Center.  In such cases there is a heightened obligation to explain findings and conclusions when records are presumed to have been or were destroyed while the file was in the possession of the government.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996); Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).

A December 2011 VA examination again diagnosed bilateral sensorineural hearing loss.  The VA examiner determined that the Veteran's hearing loss was not "at least as likely as not" caused by military service.  The VA examiner noted that the Veteran reported hearing difficulty for the past ten years, more than 40 years following separation from the military, where he was exposed to small arms fire as an infantryman.  The VA examiner opined that the Veteran's hearing loss was not caused by or a result of military noise exposure because the Veteran reported being right handed and he had greater hearing loss in his right ear than his left ear.  "[T]his finding is the opposite of typical noise induced hearing loss from repeated rifle fire."  

Based on the foregoing, the Board concludes that the Veteran's bilateral hearing loss is related to his active military service.

In a December 2011 VA examination report, the Veteran reported exposure to small arms fire as an Army infantryman.  The Veteran's DD Form 214 confirms that his military occupational specialty was listed as light weapons infantry.  Therefore, the Board finds that the Veteran experienced acoustic trauma while in service.

Dr. J.M.'s August 2000 statement linked the Veteran's bilateral hearing loss to "significant noise" exposure in military service.  

The Board acknowledges that the December 2011 VA examination report does not support the Veteran's claim.  However, the December 2011 VA opinion is of little probative value as the etiology opinion provides inadequate rationale for why the Veteran's hearing loss was not related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner's negative rationale is inadequate because it relied on a finding that the Veteran's hearing was worse in the right ear, untypical of noise-induced hearing loss from artillery, to determine that the Veteran's hearing loss was not related to his military service.  The VA examiner failed to discuss whether any degree of the Veteran's hearing loss is related to in-service acoustic trauma.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that even if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation, medical evidence can establish service connection by showing that hearing loss is actually due to incidents during service); see also 38 U.S.C.A. § 1113 (West 2002).  Consequently, the December 2011 opinion was predicated on an incomplete or incorrect factual basis and, thus, is not probative evidence.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Accordingly, the preponderance of the probative evidence supports the Veteran's claim and therefore, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


